Exhibit 10.5

COOPERATIVE BANK

SUPPLEMENTAL LIFE INSURANCE AGREEMENT

EFFECTIVE __________________, 20___



--------------------------------------------------------------------------------

COOPERATIVE BANK

SUPPLEMENTAL LIFE INSURANCE AGREEMENT

THIS SUPPLEMENTAL LIFE INSURANCE AGREEMENT is adopted this ______ day of
_____________________, 200_, by and between COOPERATIVE BANK, a North Carolina
Corporation located in Wilmington, North Carolina (the “Company”), and
________________ (the “Executive”).

The purpose of this Agreement is to retain and reward the Executive, by dividing
the death proceeds of certain life insurance policies which are owned by the
Company on the life of the Executive with the designated beneficiary of the
Executive. The Company will pay the life insurance premiums from its general
assets.

ARTICLE 1

DEFINITIONS

Whenever used in this Agreement, the following terms shall have the meanings
specified:

 

1.1 “Beneficiary” means each designated person, or the estate of the deceased
Executive, entitled to benefits, if any, upon the death of the Executive.

 

1.2 “Beneficiary Designation Form” means the form established from time to time
by the Plan Administrator that the Executive completes, signs and returns to the
Plan Administrator to designate one or more Beneficiaries.

 

1.3 “Board” means the Board of Directors of the Company as from time to time
constituted.

 

1.4 “Change of Control” means the transfer of shares of the Company’s voting
common stock such that one entity or one person acquires (or is deemed to
acquire when applying Section 318 of the Code) more than 50 percent of the
Company’s outstanding voting common stock.

 

1.5 “Company’s Interest” means the benefit set forth in Section 3.2.

 

1.6 “Disability” means the Executive’s suffering a sickness, accident or injury
which has been determined by the insurance carrier of any individual or group
disability insurance policy covering the Executive, or by the Social Security
Administration, to be a disability rendering the Executive totally and
permanently disabled. Upon the request of the Plan Administrator, the Executive
must submit proof to the Plan Administrator of the insurance carrier’s or Social
Security Administration’s determination.

 

1.7 “Executive’s Interest” means the benefit set forth in Section 3.1.

 

1.8 “Insured” means the Executive.

 

1



--------------------------------------------------------------------------------

1.9 “Insurer” means the insurance company issuing the life insurance policy on
the life of the Insured.

 

1.10 “Normal Retirement Age” means the Executive attaining age sixty-five (65).

 

1.11 “Normal Retirement Date” means the later of the Normal Retirement Age or
the date of Termination of Employment for any reason other than Termination for
Cause.

 

1.12 “Policy” means the individual insurance policy or policies adopted by the
Company for purposes of insuring the Executive’s life under this Agreement.

 

1.13 “Termination of Employment” means the termination of Executive’s service
for any reason, voluntarily or involuntarily, other than a leave of absence
approved by the Company.

 

1.14 “Termination for Cause” means that the Executive’s employment with the
Company has been or is terminated by the Board for any of the following reasons:

 

  (a) Gross negligence or gross neglect of duties; or

 

  (b) Commission of a felony or of a gross misdemeanor involving moral
turpitude; or

 

  (c) Fraud, disloyalty, dishonesty or willful violation of any law or
significant Company policy committed in connection with the Executive’s
employment and resulting in an adverse effect on the Company; or

 

  (d) Issuance by the Company’s banking regulators of an order for removal of
the Executive.

ARTICLE 2

PARTICIPATION

 

2.1 Termination of Participation. The Executive’s rights under this Agreement
shall automatically cease and his or her participation in this Agreement shall
automatically terminate, if either of the following events occur: (i) if there
is a Termination for Cause; or (ii) if the Executive’s employment with the
Company is terminated prior to Normal Retirement Age for reasons other than
(1) Disability (except as set forth in Section 2.2(b)); (2) Change of Control;
or (3) a leave of absence approved by the Company. In the event that the Company
decides to maintain the Policy after the Executive’s termination of
participation in the Agreement, the Company shall be the direct beneficiary of
the entire death proceeds of the Policy.

 

2



--------------------------------------------------------------------------------

2.2 Disability.

 

  (a) Except as otherwise provided in paragraph (b) of this Section 2.2, if the
Executive’s employment with the Company is terminated because of the Executive’s
(1) Disability; (2) attaining Normal Retirement Age; or (3) following a Change
of Control, the Company shall maintain the Policy in full force and effect and,
in no event, shall the Company amend, terminate or otherwise abrogate the
Executive’s Interest in the Policy. However, the Company may replace the Policy
with a policy that provides comparable death benefits provided under this
Agreement.

 

  (b) Notwithstanding the provisions of paragraph (a) of this Section 2.2, upon
the disabled Executive’s gainful employment with an entity other than the
Company, the Company shall have no further obligation to the disabled Executive,
and the disabled Executive’s rights pursuant to the Agreement shall cease. In
the event the disabled Executive’s rights are terminated hereunder and the
Company decides to maintain the Policy, the Company shall be the direct
beneficiary of the entire death proceeds of the Policy.

 

2.3 Retirement. If the Executive remains in the continuous employ of the
Company, upon the Executive’s Normal Retirement Date, the Company shall maintain
the Policy in full force and effect and in no event shall the Company amend,
terminate or otherwise abrogate the Executive’s Interest in the Policy. However,
the Company may replace the Policy with a policy that provides comparable death
benefits to cover the benefit under this Agreement.

ARTICLE 3

POLICY OWNERSHIP/INTERESTS

 

3.1 Executive’s Interest. The Executive, or the Executive’s assignee, shall have
the right to designate the Beneficiary of an amount of death proceeds equal to
$400,000 (Four Hundred Thousand Dollars), subject to:

 

  (a) Forfeiture of Executive’s rights upon termination of Participation as set
forth in Section 2.1;

 

  (b) Forfeiture of Executive’s rights upon gainful employment following
Disability.

 

  (c) Termination of the Agreement and the corresponding forfeiture of rights
for all Executives or any one Executive in accordance with Section 9.1 hereof;
and

 

  (d) Forfeiture of the Executive’s rights and interest hereunder that the
Company may reasonably consider necessary to conform with applicable law
(including the Sarbanes-Oxley Act of 2002).

 

3.2

Company’s Interest. The Company shall own the Policy and shall have the right to
exercise all incidents of ownership except that the Company shall not sell,
surrender or transfer ownership of a Policy so long as the Executive has an
interest in the Policy as described in Section 3.1. However, the Company may
replace the Policy with a policy that provides comparable death benefits to
cover the benefit provided under this Agreement. This provision shall not impair
the right of the Company, subject to Article 9,

 

3



--------------------------------------------------------------------------------

 

to terminate this Agreement. The Company shall be the beneficiary of the
remaining death proceeds of the Policy after the Executive’s Interest is
determined according to Section 3.1.

ARTICLE 4

PREMIUMS

 

4.1 Premium Payment. The Company shall pay all premiums due on all Policies.

 

4.2 Economic Benefit. The Company shall determine the economic benefit
attributable to the Executive based on the amount of the current term rate for
the Executive’s age multiplied by the aggregate death benefit payable to the
Executive’s Beneficiary. The “current term rate” is the minimum amount required
to be imputed under Internal Revenue Notice 2002-8, or any subsequent applicable
authority.

 

4.3 Imputed Income. The Company shall impute the economic benefit to the
Executive on an annual basis, by adding the economic benefit to the Executive’s
W-2, or if applicable, Form 1099.

ARTICLE 5

BENEFICIARIES

 

5.1 Beneficiary. The Executive shall have the right, at any time, to designate a
Beneficiary(ies) to receive any benefits payable under the Agreement to a
beneficiary upon the death of the Executive. The Beneficiary designated under
this Agreement may be the same as or different from the Beneficiary designation
under any other Agreement of the Company in which the Executive participates.

 

5.2 Beneficiary Designation; Change. The Executive shall designate a Beneficiary
by completing and signing the Beneficiary Designation Form, and delivering it to
the Company or its designated agent. The Executive’s beneficiary designation
shall be deemed automatically revoked if the Beneficiary predeceases the
Executive or if the Executive names a spouse as Beneficiary and the marriage is
subsequently dissolved. The Executive shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Company’s rules and procedures, as in
effect from time to time. Upon the acceptance by the Company of a new
Beneficiary Designation Form, all Beneficiary designations previously filed
shall be cancelled. The Company shall be entitled to rely on the last
Beneficiary Designation Form filed by the Executive and accepted by the Company
prior to the Executive’s death.

 

5.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received, accepted and acknowledged in writing by the
Company or its designated agent.

 

4



--------------------------------------------------------------------------------

5.4 No Beneficiary Designation. If the Executive dies without a valid
designation of beneficiary, or if all designated Beneficiaries predecease the
Executive, then the Executive’s surviving spouse shall be the designated
Beneficiary. If the Executive has no surviving spouse, the benefits shall be
made payable to the personal representative of the Executive’s estate.

 

5.5 Facility of Payment. If the Company determines in its discretion that a
benefit is to be paid to a minor, to a person declared incompetent, or to a
person incapable of handling the disposition of that person’s property, the
Company may direct payment of such benefit to the guardian, legal representative
or person having the care or custody of such minor, incompetent person or
incapable person. The Company may require proof of incompetence, minority or
guardianship as it may deem appropriate prior to distribution of the benefit.
Any payment of a benefit shall be a payment for the account of the Executive and
the Executive’s Beneficiary, as the case may be, and shall be a complete
discharge of any liability under the Agreement for such payment amount.

ARTICLE 6

ASSIGNMENT

The Executive may irrevocably assign without consideration all or part of the
Executive’s Interest in this Agreement to any person, entity or trust. In the
event the Executive shall transfer all or part of the Executive’s Interest, then
all or part of the Executive’s Interest in this Agreement shall be vested in the
Executive’s transferee, who shall be substituted as a party hereunder, and the
Executive shall have no further interest in this Agreement.

ARTICLE 7

INSURER

The Insurer shall be bound only by the terms of its given Policy. The Insurer
shall not be bound by or deemed to have notice of the provisions of this
Agreement. The Insurer shall have the right to rely on the Company’s
representations with regard to any definitions, interpretations or Policy
interests as specified under this Agreement.

ARTICLE 8

CLAIMS AND REVIEW PROCEDURE

 

8.1 Claims Procedure. The Executive or Beneficiary (“claimant”) who has not
received benefits under the Agreement that he or she believes should be paid
shall make a claim for such benefits as follows:

 

  8.1.1  Initiation – Written Claim. The claimant initiates a claim by
submitting to the Company a written claim for the benefits.

 

  8.1.2 

Timing of Company Response. The Company shall respond to such claimant within 90
days after receiving the claim. If the Company determines that special
circumstances require additional time for processing the claim, the Company can

 

5



--------------------------------------------------------------------------------

 

extend the response period by an additional 90 days by notifying the claimant in
writing, prior to the end of the initial 90-day period, that an additional
period is required. The notice of extension must set forth the special
circumstances and the date by which the Company expects to render its decision.

 

  8.1.3  Notice of Decision. If the Company denies part or all of the claim, the
Company shall notify the claimant in writing of such denial. The Company shall
write the notification in a manner calculated to be understood by the claimant.
The notification shall set forth:

 

  (a) The specific reasons for the denial;

 

  (b) A reference to the specific provisions of the Agreement on which the
denial is based;

 

  (c) A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;

 

  (d) An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures; and

 

  (e) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

 

8.2 Review Procedure. If the Company denies part or all of the claim, the
claimant shall have the opportunity for a full and fair review by the Company of
the denial, as follows:

 

  8.2.1  Initiation – Written Request. To initiate the review, the claimant,
within 60 days after receiving the Company’s notice of denial, must file with
the Company a written request for review.

 

  8.2.2  Additional Submissions – Information Access. The claimant shall then
have the opportunity to submit written comments, documents, records and other
information relating to the claim. The Company shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

  8.2.3  Considerations on Review. In considering the review, the Company shall
take into account all materials and information the claimant submits relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

 

  8.2.4  Timing of Company’s Response. The Company shall respond in writing to
such claimant within 60 days after receiving the request for review. If the
Company determines that special circumstances require additional time for
processing the claim, the Company can extend the response period by an
additional 60 days by notifying the claimant in writing, prior to the end of the
initial 60-day period, that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Company expects to render its decision.

 

6



--------------------------------------------------------------------------------

  8.2.5  Notice of Decision. The Company shall notify the claimant in writing of
its decision on review. The Company shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth:

 

  (a) The specific reasons for the denial;

 

  (b) A reference to the specific provisions of the Agreement on which the
denial is based;

 

  (c) A statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and

 

  (d) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

ARTICLE 9

AMENDMENTS AND TERMINATION

 

9.1 Amendment or Termination of Agreement. Except as otherwise provided in
Sections 2.2 and 2.3, the Company may amend or terminate this Agreement at any
time prior to the Executive’s death. Such amendment or termination shall be by
written notice to the Executive. In the event that the Company decides to
maintain the Policy after the termination of the Agreement, the Company shall be
the direct beneficiary of the entire death proceeds of the Policy.

 

9.2 Option to Purchase Upon Termination. If the Company exercises the right to
terminate the Agreement, the Company shall not sell, surrender or transfer
ownership of a Policy without first giving the Executive or the Executive’s
transferee the option to purchase the Policy for a period of sixty (60) days
from written notice of such intention. The purchase price shall be an amount
equal to the cash surrender value of the Policy.

ARTICLE 10

ADMINISTRATION

 

10.1 Company Duties. This Agreement shall be administered by the Company which
shall consist of the Board, or such committee or persons as the Board may
choose. The Company shall also have the discretion and authority to (i) make,
amend, interpret and enforce all appropriate rules and regulations for the
administration of this Agreement and (ii) decide or resolve any and all
questions including interpretations of this Agreement, as may arise in
connection with this Agreement.

 

10.2 Agents. In the administration of this Agreement, the Company may employ
agents and delegate to them such administrative duties as it sees fit,
(including acting through a duly appointed representative), and may from time to
time consult with counsel who may be counsel to the Company.

 

7



--------------------------------------------------------------------------------

10.3 Binding Effect of Decisions. The decision or action of the Company with
respect to any question arising out of or in connection with the administration,
interpretation and application of this Agreement and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in this Agreement.

 

10.4 Indemnity of Company. The Company shall indemnify and hold harmless the
members of the Company against any and all claims, losses, damages, expenses or
liabilities arising from any action or failure to act with respect to this
Agreement, except in the case of willful misconduct by the Company or any of its
members.

ARTICLE 11

MISCELLANEOUS

 

11.1 Binding Effect. This Agreement shall bind the Executive and the Company,
their beneficiaries, survivors, executors, administrators and transferees and
any Beneficiary.

 

11.2 No Guarantee of Employment. This Agreement is not an employment policy or
contract. It does not give the Executive the right to remain an Executive of the
Company, nor does it interfere with the Company’s right to discharge the
Executive. It also does not require the Executive to remain an Executive nor
interfere with the Executive’s right to terminate employment at any time.

 

11.3 Applicable Law. The Agreement and all rights hereunder shall be governed by
and construed according to the laws of the State of North Carolina, except to
the extent preempted by the laws of the United States of America.

 

11.4 Reorganization. The Company shall not merge or consolidate into or with
another company, or reorganize, or sell substantially all of its assets to
another company, firm or person unless such succeeding or continuing company,
firm or person agrees to assume and discharge the obligations of the Company
under this Agreement. Upon the occurrence of such event, the term “Company” as
used in this Agreement shall be deemed to refer to the successor or survivor
company.

 

8



--------------------------------------------------------------------------------

11.5 Notice. Any notice or filing required or permitted to be given to the
Company under this Agreement shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

_____________________________________

_____________________________________

_____________________________________

_____________________________________

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark or the receipt for
registration or certification.

Any notice or filing required or permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Executive.

 

11.6 Entire Agreement. This Agreement, along with the Executive’s Beneficiary
Designation Form constitute the entire agreement between the Company and the
Executive as to the subject matter hereof. No rights are granted to the
Executive under this Agreement other than those specifically set forth herein.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
indicated above.

 

EXECUTIVE:

   

COOPERATIVE BANK

      

By 

          

Title 

    

 

9



--------------------------------------------------------------------------------

I, _________________, designate the following as beneficiary of benefits under
the Agreement payable following my death:

 

Primary:

         _____%       _____%       _____%

Contingent:

         _____%       _____%       _____%

Notes:

 

  •   Please PRINT CLEARLY or TYPE the names of the beneficiaries.

 

  •   To name a trust as beneficiary, please provide the name of the trustee(s)
and the exact name and date of the trust agreement.

 

  •   To name your estate as beneficiary, please write “Estate of   [your
name]  ”.

 

  •   Be aware that none of the contingent beneficiaries will receive anything
unless ALL of the primary beneficiaries predecease you.

I understand that I may change these beneficiary designations by delivering a
new written designation to the Company, which shall be effective only upon
receipt and acknowledgment by the Company prior to my death. I further
understand that the designations will be automatically revoked if the
beneficiary predeceases me, or, if I have named my spouse as beneficiary and our
marriage is subsequently dissolved.

 

Name: 

                 

Signature: 

           

Date: 

        

Received by the Company this ________ day of ___________________, 2____.

 

By: 

    

Title: 

    



--------------------------------------------------------------------------------

POLICY ENDORSEMENT

Contract Owner: COOPERATIVE BANK

The undersigned Owner requests that the policy(ies) shown in the attached
Schedule Page issued by the WEST COAST LIFE INSURANCE COMPANY (the “Insurer”)
provide for the following beneficiary designation:

1. Upon the death of the Insured, proceeds shall be paid in one sum to the
Owner, its successors or assigns, as Beneficiary, to the extent claimed by said
Owner.

2. Any proceeds at the death of the Insured in excess of the amount paid under
the provisions of paragraph 1 of this Policy Endorsement shall be paid in one
sum in accordance with the written direction of the Owner. Such direction will
be provided to the Insurer at the time of claim. The Insurer will be protected
in relying solely on the Owner to provide the name(s) of the party(ies) to pay
any excess not paid under paragraph 1. If the Owner fails to provide the name(s)
of the party(ies) at the time of claim, then any proceeds payable under this
paragraph shall be paid in one sum to the Beneficiary.

3. It is hereby provided that (i) any payment made to the Beneficiary or other
party under paragraph 2 of this Policy Endorsement shall be a full discharge of
the Insurer to the extent thereof; (ii) such discharge shall be binding on all
parties claiming any interest under the Policy; and (iii) the Insurer shall have
no responsibility with respect to the amounts so claimed.

4. It is agreed by the undersigned that this designation shall be subject in all
respects to the contractual terms of the Policy.

The undersigned is signing in a representative capacity for the Owner and
warrants that he or she has the authority to bind the entity on whose behalf
this document is being executed.

Signed at _______________________, ____________, this _____ day of
_____________, 20__.

 

OWNER:     COOPERATIVE BANK     By:           By:        

(Signature: Bank Officer #1)

     

(Signature Bank Officer #2)

               

(Printed)

     

(Printed)

Title:           Title:      

 

1 of 2



--------------------------------------------------------------------------------

Schedule Page

Policy(ies) Subject to Policy Endorsement

 

Policy Number

  

Insured

     

 

2 of 2